Citation Nr: 0832141	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  01-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees, claimed as secondary to service-
connected residuals of shell fragment wounds of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an October 2003 decision, the Board denied the claim, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  That decision has since been 
vacated and the case remanded to the Board for compliance 
with directives specified.

So to comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

In vacating the Board's prior decision, the Court indicated 
that VA must provide additional notice required by the 
Veterans Claims Assistance Act (VCAA), codified at 
38 U.S.C.A. § 5103(a) (West 2002), etc.  Specifically, the 
Court held that VA needs to apprise the veteran that he may 
substantiate his secondary service connection claim by 
providing medical evidence showing his service-connected 
disability (in particular, his shell fragment wounds) have 
aggravated his bilateral knee arthritis, i.e., degenerative 
joint disease.  See also 38 C.F.R. § 3.310 (2007) and Allen 
v. Brown, 7 Vet. App. 439 (1995).  The failure to inform him 
of this substantiating evidence was declared presumptively 
prejudicial by the Court.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).



The Court further indicated that a medical opinion is also 
needed to assist in making this important determination 
insofar as whether it is just as likely as not that the 
service-connected shell fragment wounds not only caused but, 
alternatively, may have chronically aggravated the veteran's 
bilateral knee arthritis.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007). 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice letter that includes an explanation 
of the evidence necessary to substantiate 
his claim for service connection on a 
secondary basis, including by providing 
medical evidence of chronic aggravation of 
his bilateral knee arthritis 
by the service-connected shell fragment 
wounds, see 38 C.F.R. § 3.310 effective 
from October 10, 2006, as well as any 
other pertinent duty to notify and assist 
requirements consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159 (West 2002 & Supp. 
2007).

2.  Schedule the veteran for a VA 
compensation examination for a medical 
nexus opinion indicating whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the service-
connected shell fragment wounds - 
especially those affecting his lower 
extremities, either caused or have 
chronically aggravated (meaning 
permanently worsened) the bilateral knee 
arthritis, i.e., degenerative joint 
disease.  


If it is determined the veteran's 
degenerative arthritis has been 
chronically worsened by the service-
connected shell fragment wound residuals 
involving his lower extremities, then, to 
the extent possible, the examiner is also 
requested to quantify the approximate 
degree of disability or baseline (e.g., 
mild, moderate, severe) before the onset 
of the aggravation in comparison to the 
current degree of disability.

To facilitate making these important 
determinations, the claims folder must be 
provided to the examiner for a review of 
the pertinent medical and other history.  
This includes a complete copy of this 
remand.  All necessary diagnostic testing 
and evaluation should be performed, and 
the examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

3.  Then, in light of the additional 
evidence, readjudicate the claim for 
service connection for degenerative joint 
disease of both knees as secondary to the 
service-connected residuals of the 
shell fragment wounds of the lower 
extremities.  This readjudication must 
include consideration of the revised 38 
C.F.R. § 3.310, as amended on 
October 10, 2006.  If the decision remains 
adverse to the veteran, he and his 
attorney must be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The file should 
then be returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




